DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2005/0051011 (“Onishi”) in view of U.S. Patent Pub. 2006/0269346 (“Takayama”).
Claim 1
Onishi discloses a printing apparatus comprising: a first roller pair configured to sandwich and convey a continuous medium (rollers 125 and 126); a printing head that is located downstream of the first roller pair in a conveying direction of the continuous medium and that is configured to perform printing on the continuous medium (printhead 121); a cutting unit that is 
Onishi discloses a clutch but does not appear to explicitly disclose wherein the clutch mechanism is a one-way mechanism that transmits the power when the continuous medium is conveyed in a forward direction and does not transmit the power when the continuous medium is conveyed in a reverse direction.
Takayama discloses a one way clutch and cutting off power in a reverse direction (paragraphs [0017-0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the clutch mechanism is a one-way mechanism that transmits the power when the continuous medium is conveyed in a forward direction and does not transmit the power when the continuous medium is conveyed in a reverse direction, as disclosed by Takayama, into the device of Onishi, for the purpose of reducing an excess or deficient supply of the sheet (Takayama, paragraph [0018]).

Claim 2
Onishi in view of Takayama discloses the printing apparatus according to claim 1, further comprising: and a control unit that is configured to, after the continuous medium is cut, convey, in the reverse direction, the continuous medium located at a supply side, and that is configured to, after an end portion at the downstream side of the continuous medium is detected by the medium2of10Application No. 16/527,517Amendment dated February 24, 2021 Reply to Office Action dated December 3, 2020detector, convey the continuous medium in the forward direction and temporarily stop the continuous medium at a predetermined position (Onishi, Fig. 3). 
Onishi does not appear to explicitly disclose a medium detector that is located between the first roller pair and the printing head and that is configured to detect presence of the continuous medium; and wherein in a state where the continuous medium is temporarily stopped, b > a, a being a distance from the medium detector to an end portion at the downstream side in the conveying direction of the continuous medium, b being a distance from the cutting unit to the second roller pair.
Takayama discloses a sheet detector (sensor 51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a medium detector that is located between the first roller pair and the printing head and that is configured to detect presence of the continuous medium; and wherein in a state where the continuous medium is temporarily stopped, b > a, a being a distance from the medium detector to an end portion at the downstream side in the conveying direction of the continuous medium, b being a distance from the cutting unit to the second roller pair, as disclosed by Takayama, into the device of Onishi, for the purpose of identifying the medium supply (Takayama, paragraph [0048]).

Claim 3
Onishi in view of Takayama discloses the printing apparatus according to claim 1, wherein each of the first roller pair and the second roller pair includes a driving roller and a driven roller and a conveying amount of the first roller pair per predetermined driving amount of the driving source is less than a conveying amount of the second roller pair (Onishi, paragraph [0099]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICA S LIN/Primary Examiner, Art Unit 2853